Case 19-16817 Doc13 Filed 06/03/19 Page 1 of 12

Fill in this information to identify your case:

Debtor 1 NEBRA OVERRETTA SINGLETON

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number 19 - 16817 . 1
(if known) LJ Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

Wf No

CI Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 QO Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
LL} same as Debtor 4 L) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent ina community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

| Part 24 Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 

 
Case 19-16817 Doc13 Filed 06/03/19 Page 2 of 12

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (tinown_19 - 16817

First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C) No
Wi Yes. Fill in the details.

     

SN

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and = Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until a rages. commissions. $ 10,660.31 O pages. commissions, $
the date you filed for bankruptcy: onuses, tips onuses, tips
Q Operating a business Q) Operating a business
For last calendar year: Q Wages, commissions, | Wages, commissions,
. bonuses, tips $ 16,519.48 bonuses, tips $
(January 1 to December 31,2018 _) Q) Operating a business C) Operating a business
For the calendar year before that: ) Wages, commissions, C] Wages, commissions,
. bonuses, tips $ 426.403.20 bonuses, tips $
(January 1 to December 31,2017 i Operating a business ~ o ) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

Wf No

CL) Yes. Fill in the details.

 

AN

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

 

 

 

 

 

 

 

From January 4 of current year unt) N/A—_________ 5
the date you filed for bankruptcy:
For last calendar year: N/A $ $
(January 1 to December 31,2018
wry
For the calendar year before that: USAR $ 24,021.38
(January 1 to December 31,2017) $ $

 

YYYY

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 

 

 
Case 19-16817 Doc13 Filed 06/03/19 Page 3 of 12

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (if known) 19 - 16817

First Name Middle Name Last Name

} Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

L) No. Go to line 7.

CI Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

Yi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

i No. Go to line 7.

CI Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
y $ $ CQ} Mortgage
Creditor’s Name
Q) Car
Number Street LL) credit card

Q) Loan repayment

 

Q Suppliers or vendors

 

 

 

City State ZIP Code C0 other
$ § ) Mortgage
Creditors Name
CQ car
CI Credit card

 

Number Street
) Loan repayment

 

QQ Suppliers or vendors

 

 

 

City State ZIP Code CJ other
$ $ CL) Mortgage
Creditor’s Name
Q Car
(I) credit cara

 

Number Street
L) Loan repayment

 

 

Q Suppliers or vendors
C) other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Case 19-16817 Doc13 Filed 06/03/19 Page 4 of 12

Debtor1  NEBRA OVERRETTA SINGLETON Case number irinown 19 - 16817

First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wi No

CQ Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.
wi No
LI) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

payment paid owe Include creditor's name

 

 

 

 

 

 

 

 

Insider's Name § § |
Number Street
City State ZIP Code
$ $
Insiders Name
Number Street

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
Case 19-16817 Doc13 Filed 06/03/19 Page 5 of 12

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (if known) 1 9 - 1681 7

First Name Middle Name Last Name

 

rz identify Legal Actions, Repossessions, and Foreclosures

- 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wi No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Charles County Cir Court
Case tite VILLAGES OF POTOMS Past due HOA Fees Court Name (A Pending
D-042-CV-18-002825 QO On appeal
ATINDIAN HEAD CONDO VS date filed: 5/11/2018 PO Box 20646 UI conciudea
Case number D-042-CV-18-0024q LaPlata MD 20646
City State ZIP Code
Foreclosure of primary Charles County Cir Court
Case tie EDWARD, COHN, ES@Y residence Court Name Y Md Pending
Number Street Q Concluded
Case number ©-08-CV-18-00499 LaPlata MD 20646
City State ZIP Code

 

 

 

_ 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

C) No. Go to line 11.
Wi Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
PRIMARY RESDIENCE. SALE DATE 21
MR. COOPER (NATION STAR) ___ MAY 2019. (80% LOAN) - 03/02/2018 ¢ 166,646.82
PO BOX 619098
Number Street Explain what happened
UL) Property was repossessed.
Property was foreclosed.
DALLAS TX 75261 OQ) Property was garnished.
City State ZIP Code Q Property was attached, seized, or levied.
Describe the property Date Value of the property
PRIMARY RESDIENCE. SALE DATE 21
SPECIALIZED LOAN SVCING _—- MAY 2019 03/02/2018 = ¢ 53,738.31
Creditors Name (20% LOAN)
8784 LUCENT BLVD., ‘
Number Street
Explain what happened

STE 300

(J Property was repossessed.

P| Property was foreclosed.

C) Property was garnished.

L) Property was attached, seized, or levied.

 

HIGHLAND RAN@ CO 80129

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
 

Case 19-16817 Doc13 Filed 06/03/19 Page 6 of 12

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (ifknown) 19 - 16817

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi no

CJ Yes. Fill in the details.

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wi No
QC) Yes

Ee Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

QC) Yes. Fiti in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person the gifts

 

 

Person to Whom You Gave the Gift

 

 

Number = Street

 

City State ZIP Code

Person’s relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person ee cstv... the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
 

Case 19-16817 Doc13 Filed 06/03/19 Page 7 of 12

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (if known) 19 - 16817

First Name Middle Name Last Name

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

L) No

Q) Yes. Fill in the details for each gift or contribution.

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
VARIOUS CASH AMOUNTS - TITHE AND
FROM THE HEART CHURCH OFFERINGS IN 2017 AND 2018, 12/31/2017 $ 6,231.00
Charity’s Name RESPECTIVELY.
ACCT #13619 12/31/2018 $ 140.00

 

4949 ALLENTOWN ROAD

Number Street

 

CAMP SPRINGS MD 20746

City State ZIP Code

 

 

 

 

 

   

List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

CQ] Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred . a oo, loss lost

Include the amount that insurance has paid. List pending insurance

claims an line 33 of Schedule A/B: Property.

 

 

 

 

 

ra Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
wf No
C) Yes. Fill in the details.
Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid made -
Number Street $
$
City State ZIP Code
Email or website address
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
 

Case 19-16817 Doc13 Filed 06/03/19 Page 8 of 12

Debtor 1 NEBRA OVERRETTA SINGLETON Case number (rinown_19 - 16817

First Name Middle Name Last Name

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

CQ) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid :
Number Street $
$

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
CQ Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transfer

Number Street

City State ZIP Code

Person’s relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code we

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
 

Case 19-16817 Doc13 Filed 06/03/19 Page 9 of 12

bebtor1 NEBRA OVERRETTA SINGLETON Case number «inom 19 - 16817

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

| No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

 

 

RTS use Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

CO No
W Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
PNC BANK
Name of Financial Institution —1 5 4 6. w Checking $ 422.35
CUSTOMER SERVICE — O sevi
Number Street Savings
PO BOX 609 Q Money market
PITTSBURG PH 15230 C) Brokerage
City State ZIP Code a OtherBUS ACCT
CAPITOLONE BANK Xxxx-_4 3 9 3 Wi checking 10/30/2016 $__ 2,256.08
Name of Financial Institution TO g savi a TT
i
15000 CAPITOLONE BANK DR anes
Number Street QO Money market

O Brokerage
RICHMOND VA 15230 W otherPERSONAL

City State ZIP Code

 

 

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables? ,

W@W No
C) Yes. Fill in the details.

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
|
C) No
Name of Financial Institution Name : Q Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 

 
 

Case 19-16817 Doc13 Filed 06/03/19 Page 10 of 12

Debtor1 NEBRA OVERRETTA SINGLETON Case number (irinown 19 - 16817

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
OQ) Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
CI No
Name of Storage Facility Name : QO Yes
Number = Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

EE tcontity Property You Hold or Contra! for Someone Elise

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
C) Yes. Fill in the details.

 

Where is the property? Describe the property Value

 

Owner’s Name : $.

 

Numb Street

 

Number Street

 

 

 

City State ZIP Code

 

 

City State ZIP Code

ESkre o-- Details About Environmental information

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

% Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

«Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

C) Yes. Fill in the details.

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 
 

Case 19-16817 Doc13 Filed 06/03/19 Page 11 of 12

pebtor1  NEBRA OVERRETTA SINGLETON Case number ¢rinown 19 - 16817

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

Wi No

(J Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
i Name of site Govemmental unit
Number Street Number Street
i City State ZIP Code
i

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Inciude settlements and orders.

WJ No

C) Yes. Fil! in the details.

 

 

 

Court or agency Nature of the case Status ofthe
Case title.
$$ .
Court Name O Pending
CQ) On appeal
Number Street O) Concluded
Case number City State ZIP Code

 

| part 11: Detalis About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Q) A partner in a partnership
C] An officer, director, or managing executive of a corporation

C1) An owner of at least 5% of the voting or equity securities of a corporation

C) No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

 

Describe the nature of the business Employer Identification number
JOSEPH MGMT CONSULT GR a oooh eee ce . Do not include Social Security number or ITIN.
304A DR ANDREWS WAY (GOVERNMENT CONTRACTING EIN; 4 6-3 2 4 12 14
Number Street : a a . :

Name of accountant or bookkeeper . Dates business existed

-NEBRA O SINGLETON

INDIAN HEAD MD 20640 _—_ 940-419-0163 | From 07/23/2013 To
City State zIPCode /

Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

Number Street : ~~
Name of accountant or bookkeeper Dates business existed

 

- From To

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
Case 19-16817 Doc13_ Filed 06/03/19 Page 12 of 12

bebtor1  NEBRA OVERRETTA SINGLETON Case number yrinown 19 - 16817

First Name Middie Name Last Name

 

 

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

 

 

Business Name
EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include ail financial
institutions, creditors, or other parties.

LI No
Yes. Fill in the details below.

Date issued

MR. COOPER

Name MM / DD/YYYY

PO BOX 619098

Number Street

 

 

 

DALLAS TX 75261

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

bol) "rnd Bh,

 

Signature of Debtor 1

one /O3 2014

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

| No
UL) Yes

Signature of Debtor 2

Date

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
